Perhaps if this case had been tried to a jury, we would be bound by the verdict because based upon substantial evidence, but here the issues of fact were tried to the court, and we are therefore privileged to weigh the evidence, and, if we find that it preponderates against the findings of the trial court, it is our duty to reverse the judgment.
Whether or not the ladder in question was a "simple tool" in the parlance of the law, is one upon which reasonable minds might well differ, but, since all self-supporting or stepladders work upon the same principle, and respondent was an experienced fruit picker, it would seem that to him the ladder was a simple tool. Still, perhaps, we ought not to overrule the trial court upon that point.
Assuming that the ladder was not a simple tool, yet both its construction and its operation were well known to respondent, and it is inconceivable to my mind that an experienced fruit picker could pick up and carry *Page 320 
this ladder to its place of use and there put it in position, without being informed by the handling of it of the looseness of the tongue, if there was then any such looseness. Moreover, the placing of his weight upon the ladder in ascending must have informed him at once of the lack of the usual rigidity. Realizing this, the respondent in his own testimony said that the ladder began to "shimmy" before he reached the top. In my judgment, therefore, the evidence preponderates in favor of contributory negligence and not against it.
With such a tool as this, used under conditions here shown, the master has the duty of inspection and of putting the tool in good order before placing it in the field for use. Undeniably that duty was here fully performed. When placed in the orchard for use indiscriminately by many workmen, it is unreasonable to require constant inspection after each individual use, and, with experienced employees, such constant inspection is unnecessary, because, by the slightest attention, one experienced in the use of such ladders must be informed of any such defect as was here claimed to exist.
As I understand the record, the condition in which the ladder was found after the accident was far more likely to have been caused by the accident than to have been preexistent and the cause of the accident, and, on the whole record, in my opinion, the accident was due to the usual ordinary and assumed risk of over-extending or over-balancing on the part of respondent standing on the top of the ladder in reaching for fruit, rather than by any defect in the ladder shown to have been in existence before the accident.
In my opinion, the judgment should be reversed and the action dismissed, and I therefore dissent.
MILLARD, and FRENCH, JJ., concur with TOLMAN, J. *Page 321